         Case: 3:18-cv-01051-wmc Document #: 26 Filed: 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

O'BREIN QUARTEZ TATUM,

         Plaintiff,
                                                       Case No. 18-cv-1051-wmc
    v.

JOHN DOE (SOCIAL WORKER),
JOHN DOE (CORRECTIONAL OFFICER),
JOHN DOE) (CORRECTIONAL CAPTAIN),
JOHN DOE (SECURITY DIRECTOR) AND
JOHN DOE (STAFFING AGENT),

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case without prejudice.




         /s/                                                   11/16/2020
         Peter Oppeneer, Clerk of Court                        Date
